Citation Nr: 0942179	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss of the 
left ear. 

3.  Entitlement to service connection for a low back 
condition.  

4.  Entitlement to service connection for a dizziness 
condition. 

5.  Entitlement to service connection for panic 
attacks/disorder, to include as secondary to the Veteran's 
dizziness condition.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for all 
issues.  

In July 2009, the Veteran testified at the RO in a video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided in Washington, D.C.  A transcript of the 
hearing has been associated with the claims folder. 

The Board has adjusted the focus of three of the issues on 
appeal.  At the Veteran's personal hearing, he clarified that 
he was not seeking service connection for a bilateral hearing 
loss, but only for hearing loss of the left ear.  Transcript 
at 3, 5.  He also clarified that the treatment that he had 
received with respect to the cervical spine was the result of 
a post-service work-related accident; thus, notwithstanding 
evidence of a cervical spine condition, he was claiming 
service connection only for a condition of the low back.  
Transcript at 16.  As for the Veteran's dizziness, he has 
consistently asserted that his panic attacks/disorder is 
connected to his dizziness condition.  April 2005 Lay 
Statement by the Veteran (when dizzy, the Veteran has bad 
panic attacks); Transcript at 19 (the Veteran doesn't have 
panic attacks until the dizziness hits him and then it lasts 
as long as the dizziness lasts).  In accordance with this 
evidence, the hearing loss issue has been limited to a claim 
for hearing loss of the left ear only, the back issue has 
been narrowed to reflect a claim for a low back condition, 
and the panic attacks/disorder issue has been expanded to 
include the issue of being secondary to the Veteran's 
dizziness condition.  

The issues of hearing loss of the left ear, a low back 
condition, a dizziness condition, and panic attacks/disorder, 
to include as secondary to the Veteran's dizziness condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The evidence being in equipoise, reasonable doubt is resolved 
that the Veteran currently has tinnitus that had its onset 
during his active naval service and has continued from the 
time of service to the present.    


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.159 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

There is no medical evidence establishing that the Veteran 
has a current tinnitus disability.  Yet, lay evidence can be 
provided by a person who has no specialized education, 
training, or experience, but who knows the facts or 
circumstances and conveys those matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  As 
relevant here, a lay person is competent to testify about 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  Evidence 
that the Veteran currently experiences ringing in the ears is 
the kind of symptomatology capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 373 (2002).  Thus, the 
Veteran's statements and testimony are competent to establish 
the presence of a current disability.  Furthermore, from the 
consistency of the Veteran's statements throughout the 
record, the Board finds the Veteran to be credible concerning 
his current tinnitus disability.  September 2000 Record of 
Dr. Lowrey (Veteran experiences left-sided tinnitus); 
Transcript at 7 (ringing in the ears occurs daily but is not 
constant).  

Moreover, the Veteran explained that in January 1967, during 
his active naval service, he slipped on some ice, falling on 
his back and hitting the left side of his head.  April 2005 
Statement by the Veteran; see also January 1967 Service 
Treatment Record (fell today and hurt back).  A lay person is 
competent to testify about the observable events of an 
injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  And 
as noted above, he is competent to provide evidence that the 
ringing in his left ear began a few days after that fall.  
Transcript at 6; April 2005 Statement by the Veteran.  

There is evidence against inservice incurrence in the record.  
The Veteran was examined in the ENT clinic one week after the 
fall on the ice.  That examiner recorded that the Veteran had 
no tinnitus.  That examiner's report reflects that a thorough 
examination was conducted for the purposes of determining the 
level of hearing impairment that the Veteran was 
experiencing.  The examiner was competent to make that 
finding.  38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions).  And given the thoroughness of his 
report, his medical evidence is credible.  

When there is an approximate balance of positive and negative 
evidence about a matter in a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Since both the Veteran's testimony that 
his tinnitus began during service and the inservice ENT 
clinic finding of no tinnitus are credible, there is an 
approximate balance of positive and negative evidence on this 
matter.  The Board resolves reasonable doubt in the Veteran's 
favor to find that the Veteran incurred tinnitus during 
active naval service.  

The Veteran has also testified that he has experienced 
ringing in his left ear since his separation from service in 
1967.  Transcript at 6 (ringing has persisted since service).  
Medical evidence is not always required to establish a 
relationship between an inservice condition and a current 
disability.  Barr v. Nicholson, 21 Vet App. 303, 307-09 
(2007).   Post-service continuity of inservice symptomatology 
can be sufficient to establish the relationship between an 
inservice condition and a current condition.  38 C.F.R. 
§ 3.303(b).  Here, the Veteran's credible evidence of the 
continuity of symptomatology is sufficient to establish a 
nexus between his inservice tinnitus and his current tinnitus 
disability. 

With competent and credible evidence of a current disability, 
inservice incurrence, and a relationship between them, the 
Board finds that service connection for tinnitus is 
warranted.  



ORDER

Service connection for tinnitus is granted, subject to the 
criteria governing payment of monetary benefits.  


REMAND

I.  Hearing Loss of the Left Ear

Initially the Board finds that it must address the issue of 
whether the Veteran's hearing loss of the left ear pre-
existed service or whether the Veteran should be presumed 
sound as to his hearing upon his entry into service.  The RO 
determined, based upon the service records, that the 
Veteran's left ear hearing loss pre-existed service and was 
not aggravated by service.  As discussed below, the Board 
respectfully disagrees and finds that the Veteran must be 
presumed to have been in sound condition with regard to his 
hearing upon his entry into service.

Generally, a veteran who served during a period of war, as 
the Veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111; see also, 
38 C.F.R. § 3.304(b) (every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and 
enrollment.).  The presumption of soundness attaches only 
where there has been an induction examination that did not 
detect or note the disability that the veteran later 
complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The regulations expressly provide that the term 
"noted" signifies "[o]nly such conditions as are recorded in 
examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

On the December 1966 pre-induction Report of Medical History, 
the Veteran denied ever having hearing loss or ear, nose, and 
throat trouble; and the examiner made no notation regarding 
the Veteran's hearing acuity or ears.  An audiology test was 
given, and the results reflect that the Veteran's hearing 
acuity was within normal limits bilaterally.  (Normal hearing 
is from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).)  Although indicating on the front of the Report 
of Medical Examination that the Veteran's ear drums were 
"normal," the examiner noted under the Summary of Defects 
and Diagnoses that there was moderate scarring of the left 
tympanic membrane.  Nevertheless, he assigned a "1" for the 
Veteran's hearing profile.  Upon entrance into active service 
in January 1967, the Veteran was determined to be physically 
fit for military service, and he was accepted into active 
duty.  

Thus, with the possible exception for any disability 
connected to the moderate scarring of the tympanic membrane 
of the left ear, which was noted on the report of medical 
examination, the presumption of soundness attaches with 
respect to the Veteran's hearing acuity of the left ear.  
Once that presumption of soundness attaches, it can be 
rebutted only if it can be shown by clear and unmistakable 
evidence that the Veteran's disability was both pre-existing 
and not aggravated by service.  Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  No such clear and unmistakable 
evidence exists in this record.  

According to the Veteran, after falling and hitting his head, 
he began having difficulty hearing on the left side.  He was 
initially seen for this fall on January 23, 1967, but made no 
complaints with regard to his hearing.  However, he returned 
to the dispensary on January 30, 1967, with complaints of 
deafness in the left ear.  The dispensary treatment record 
reflects that the Veteran related deafness in the left ear of 
two and a half years since an auto accident and scarring of 
the tympanic membrane was noted.  January 30, 1967, 
Dispensary Service Treatment Record.   The Veteran was sent 
to the ENT clinic for a consultation.  Physical examination 
showed the external auditory canals and tympanic membranes to 
be normal with good passive movement of the tympanic 
membranes.  Audiogram revealed total deafness on the left and 
normal hearing on the right.  The ENT physician determined 
that the Veteran had total neurosensory deafness of the left 
ear that existed prior to service, and it was recommended 
that the Veteran was not fit for duty.  January 30, 1967, ENT 
Clinic Consultation.  

The Veteran testified, however, that he was never in an 
accident or had hearing loss prior to entering service; nor 
did he report in service having hearing loss related to a 
pre-service motor vehicle accident  At his hearing, he 
testified that the corpsman asked him if he had ever had any 
kind of accident prior to service, and the Veteran told him 
that, when he was 13, he had had an accident in which he got 
a small cut on his leg.  Transcript at 3-4.  

In determining whether the Veteran's hearing impairment of 
the left ear existed prior to service, the Medical Board 
relied on the statement in the dispensary records that he had 
been in a car accident before service and had been 
experiencing hearing loss of the left ear for two years 
before service.  However, the Medical Board inaccurately 
noted that this condition was mentioned on the SF 88 and 89 
at the time of enlistment in determining there was a pre-
existing hearing loss.  The primary evidence relied upon by 
the Medical Board (and thus the RO) is mainly statements made 
by the veteran contained in the service treatment records.  
These statements were subsequently repeated by medical 
professionals during.  After reviewing this evidence, the 
Board finds that such self-reported lay statements are 
insufficient to overcome the presumption of soundness.  The 
Court has held on multiple occasions that lay statements by a 
veteran concerning a preexisting condition, alone, are not 
sufficient to rebut the presumption of soundness.  See e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1995) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); Leshore v. Brown, 8 
Vet. App. 406 (1995) (the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional). That the Veteran's statements 
regarding a hearing loss for two and a half years prior to 
service that was then repeated by various physicians is, 
therefore, of no consequence and cannot be the basis of 
overcoming the presumption of soundness. 

Furthermore, not only did the Veteran present credible sworn 
testimony that he had never been in a car accident and that 
he never told the dispensary corpsman that he had been in an 
automobile accident, he submitted seven lay statements by 
relatives and friends of the Veteran that consistently state 
that the Veteran had not been in a motor vehicle accident or 
experienced hearing problems prior to service.  In addition, 
the audiological examination of the Veteran at his pre-
induction examination shows that he had hearing acuity within 
normal limits bilaterally in December 1966, and there is 
nothing in the record to indicate those test results were 
inaccurate.  

Thus, there is conflicting evidence concerning the pre-
existence of any hearing impairment of the left ear.  As for 
the scarred tympanic membrane of the left ear, while that was 
noted on the Veteran's December 1966 pre-induction report of 
medical examination, the ENT examiner in January 1967 found 
both tympanic membranes to be normal with good passive 
movement of the tympanic membranes.  
So there is no clear and unmistakable evidence that a hearing 
impairment pre-existed service.  And since the audiograms at 
entrance show hearing acuity within normal limits and the 
audiogram for the Medical Board shows that the Veteran had 
total deafness in the left ear, the evidence of record is not 
clear and unmistakable that the claimed pre-existing 
condition was not aggravated by service.  With neither of the 
requirements met to rebut the presumption of soundness, the 
Veteran is entitled to the presumption of soundness with 
respect to his hearing acuity upon entrance of service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Having determined that the Veteran is entitled to the 
presumption of soundness in service, the Board finds that 
remand is necessary to obtain a VA examination to obtain an 
opinion as to the likelihood that the Veteran's current left 
ear hearing loss is related to service, including the 
incident in which the Veteran fell and hit his head.



II.  Low Back Condition

The Board finds that further development is necessary, to 
wit, a VA examination to obtain a current diagnosis of any 
current low back disorder and an opinion as to its etiology.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for when VA is required to 
provide a VA examination is low for there need only be 
evidence that "indicates" that there "may" be a nexus 
between the current disability and military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The service treatment records show complaints of low back 
pain after a fall in service in January 1967.  The post-
service medical evidence establishes treatment for a current 
low back disorder.  September 1996 treatment record assessing 
lumbalgia.  Furthermore, the Veteran testified that he hurt 
his back when he fell on the ice in service in January 1967 
and has continued to have back pain since although he does 
not receive current treatment for it (self-treats).  The 
medical evidence, however, does not show a clear diagnosis 
and the Veteran only vaguely testified to having a diagnosis 
of arthritis.  The Board finds this evidence is sufficient to 
indicate that the may be a nexus between the current low back 
disorder and the Veteran's military service.  Thus, VA must 
provide the Veteran with a VA examination to clarify the 
diagnosis and obtain a medical opinion as to the etiology of 
the Veteran's current low back disorder.

III.  Dizziness Condition

Initially, the Board notes that it appears that not all 
documentary evidence has been obtained that may assist the 
Veteran in establishing his claim.  First, the Veteran 
testified that he had to leave his job at Goodyear Rubber 
Company due to the severity of his dizziness condition and 
panic attacks/disorder.  Transcript at 22.  One of his 
examiners noted that he was apparently on disability for his 
vertigo condition.  July 1999 Initial Evaluation by private 
physician.  Yet, there is nothing in the claims folder to 
indicate that any attempt was made to obtain disability claim 
records from the Social Security Administration.  The Veteran 
should be contacted to find out whether he applied for any 
disability benefits from his employer or from any government 
agency; and, if so, those records should be obtained and 
associated the claims file. 

Second, the Veteran indicated in his April 2005 statement 
that, when his dizziness condition worsened in 1979, he was 
hospitalized three or four times.  However, there are no 
hospital records in the Veteran's claims folder.   The 
Veteran should, therefore, be contacted and asked to either 
submit those hospital records himself or provide 
authorizations so that VA can obtain those records for him.  

After the above development has been conducted and any 
additional evidence obtained, the Veteran should be scheduled 
for a VA examination.  The Veteran has provided competent and 
credible testimony that his dizziness condition began after 
the fall on ice in service in January 1967 and has continued 
to this day, however, the evidence fails to establish exactly 
what is the cause of the Veteran's dizziness or to provide a 
medical nexus opinion as to whether it is etiologically 
related to the head injury the Veteran received in service.  
Thus, the Board finds that the evidence is sufficient to 
indicate that the Veteran's dizziness condition may be 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Thus, the Board finds that VA is required to 
provide the Veteran a VA examination to determine the nature 
of the Veteran's dizziness condition and to obtain an opinion 
as to its etiology, specifically if it is related to the in-
service head injury.  

IV.  Panic Attacks/Disorder

The record contains evidence that the Veteran has been 
diagnosed with panic disorder with agoraphobia.  April 1990 
Treatment Record.  The Veteran testified at his hearing that 
the panic attacks are triggered by his dizziness, in other 
words, when he gets dizzy he also gets anxious which cause 
him to have a panic attack.  The record is not clear, 
however, as to the extent of the connection between the two 
conditions because the medical records show that the Veteran 
has reported both dizziness without panic attacks and panic 
attacks without dizziness.  See September 2005 Treatment 
Record (panic attacks but no dizziness mentioned) and 
December 2004 Treatment Record (dizziness but no panic 
attacks).  

The Board notes that, at his hearing before the undersigned 
in July 2009, the Veteran made clear that he is only seeking 
secondary service connection for his panic attacks/disorder 
claim.  See also April 2005 Statement by the Veteran.  He 
does not claim that he experienced panic attacks during 
service.  Indeed, he told his psychiatrist that they began in 
1977, ten years after service.  April 1990 Treatment Record.  
Thus, the Board finds that the Veteran has limited his claim 
for panic attacks/disorder as secondary to his dizziness 
condition, and the Board need only consider whether secondary 
service connection is warranted.  See Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009) (Claims which have no support 
in the record need not be considered by the Board, however, 
as the Board is not obligated to consider "all possible" 
substantive theories of recovery.  Where a fully developed 
record is presented to the Board with no evidentiary support 
for a particular theory of recovery, there is no reason for 
the Board to address or consider such a theory.).  

The Board notes, however, that the Veteran is not currently 
service-connected for a dizziness disability, so an 
examination for an opinion whether the Veteran's panic 
disorder is due to, the result of, or aggravated by, the 
Veteran's dizziness condition would be premature.  Yet, the 
panic attacks/disorder issue is inextricably intertwined with 
the dizziness issue and, thus, must be remanded.  

If subsequent adjudication determines that service connection 
is warranted for the Veteran's dizziness condition, then the 
Veteran should be scheduled for a mental disorders 
examination for the purpose of determining whether his 
current panic disorder disability is secondary to his 
dizziness condition.  As the Veteran is not claiming direct 
service connection as discussed above, VA is not obligated to 
obtain an opinion as to whether there is a direct etiology 
between the Veteran's current panic disorder with agoraphobia 
and his active naval service.  



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to 
identify any disability claims (including any 
with the Social Security Administration, 
other government agencies, or his employer) 
he has filed and make arrangements to obtain 
those records and associate them with the 
claims folder. 

2.  Contact the Veteran and ask him to 
identify the hospitals that he has stated he 
received treatment at for his dizziness 
condition in approximately 1979 and request 
he either provide those hospitalization 
himself or provide signed authorizations for 
VA to obtain those records for him.  Any 
evidence obtained should be associated with 
the claims folder. 

3.  Schedule the Veteran for appropriate VA 
ear and audiology examinations.  The claims 
folder (including a copy of this Remand) must 
be provided to and reviewed by the 
examiner(s), who must indicate in his/her 
report that this review has been 
accomplished.  A complete medical history 
should be obtained from the Veteran.  

The examiner should be advised that, as 
discussed above, the Board has determined 
that, with respect to any hearing impairment 
or disability of the left ear, the Veteran is 
presumed to have been in sound condition upon 
entrance into active naval service.  The 
examiner's attention should be drawn to the 
following facts contained in the claims 
folder that should be discussed in the 
examination report:  (a) the Veteran's 
hearing was within normal limits bilaterally 
upon entrance into service in January 1967; 
(b) in March 1967, the Medical Board 
Examination determined that the Veteran had 
neurosensory total deafness of the left ear; 
and (c) in September 2000, the Veteran was 
found to currently have only low frequency 
sensorineural hearing loss bilaterally.   

After reviewing the claims folder and 
examining the Veteran, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that any current left 
ear hearing impairment as defined for VA 
purposes in 38 C.F.R. § 3.385 is related to 
his active naval service (including whether 
it is related to the January 1967 fall on the 
ice).  The examiner should provide a complete 
rationale for any opinion expressed that 
discusses the evidence relied upon, any 
evidence contrary to the opinion expressed, 
and the three particular facts noted in the 
preceding paragraph.    

5.  Schedule the Veteran for an appropriate 
examination for his low back disorder.  The 
claims folder must be provided to and 
reviewed by the examiner, who must indicate 
in his/her report that this review has been 
accomplished.  A complete medical history 
should be obtained from the Veteran.  

All necessary diagnostic tests and/or studies 
should be performed.  After reviewing the 
claims folder and examining the Veteran, the 
examiner should render a diagnosis of any 
current low back disorder and provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current low back 
disorder is related to his active naval 
service (including whether it is related to 
the January 1967 fall on the ice).  The 
examiner should provide a complete rationale 
for any opinion expressed that discusses the 
evidence relied upon as well as any evidence 
contrary to the opinion expressed.  

6.  After completing the development set 
forth in instructions 1 and 2 above, schedule 
the Veteran for appropriate VA examination(s) 
for his dizziness condition.  The claims 
folder must be provided to and reviewed by 
the examiner(s), who must indicate in his/her 
report that this review has been 
accomplished.  A complete medical history 
should be obtained from the Veteran.  All 
necessary diagnostic tests and/or studies 
should be conducted.

After reviewing the claims folder and 
examining the Veteran, the examiner should 
render a diagnosis as to the pathology of the 
Veteran current complaints of dizziness and 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that any current 
dizziness disorder is related to his active 
naval service (including whether it is 
related to the January 1967 fall on the ice).  
The examiner should provide a complete 
rationale for any opinion expressed that 
discusses the evidence relied upon as well as 
any evidence contrary to the opinion 
expressed.  

7.  If, and only if, it is determined upon 
readjudication that service connection a 
dizziness condition is warranted, schedule 
the Veteran for a mental disorders 
examination for the Veteran's panic 
attacks/disorder.  The examiner should 
provide a complete rationale for any opinion 
expressed that discusses the evidence relied 
upon as well as any evidence contrary to the 
opinion expressed.  

After reviewing the claims folder and 
examining the Veteran, the examiner should 
render an opinion as to the following:  

(a) Is it at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's panic disorder is proximately due 
to or the result of his service-connected 
dizziness disability?  If yes, no further 
questions need be answered; if not, answer 
question (b).  

(b)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
service-connected dizziness disability makes 
the Veteran's panic disorder worse than it 
otherwise would have been in the natural 
progress of that disease?  If not, no further 
questions need be answered; if yes, describe 
the information requested in part (c).  

(c) To provide information that will be 
helpful in determining the degree of 
aggravation, please describe:  (i) the nature 
of and the level of disability of the panic 
disorder before the dizziness disability 
began making the panic disorder worse; (ii) 
at what level the panic disorder would have 
currently been due to the natural progression 
of that disease without the aggravation by 
the dizziness condition; and (iii) the 
current level of the panic disorder as a 
result of aggravation by the service-
connected dizziness disability.  

8.  After the above has been accomplished, 
readjudicate the Veteran's claims.  With 
respect to the issue of hearing impairment of 
the left ear, in accordance with the 
determination of the Board above that the 
presumption of soundness applies, 
readjudicate appropriately.  

If any sought benefit continues to be denied, 
issue the Veteran and his representative a 
Supplemental Statement of the Case.  After 
they have been given an opportunity to 
respond, the claims file should be returned 
to this Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


